DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to communications filed February 22, 2022.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Status of Claims
2.	Claims 1-5, 7-11, 13-14 and 16-19 are pending and currently under consideration for patentability.  Claim 19 is added as of the February 22, 2022 claim amendment.

Response to Amendments
3.	Applicant's amendments file February 22, 2022 successfully overcome the 35 USC 101 rejection applied in the most recent Office action, as well as a majority of the claim objections and 35 USC 112(b) rejection. Accordingly, the properly addressed objections and rejections are overcome and withdrawn.  However, a claim objection and 35 USC 112(b) rejection to claim 9 presented in the most recent Office action were not addressed.  These un-addressed objection/rejections are repeated in the current Office action, below.

Response to Arguments
4.	Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the indicia on the guidewire disclosed by Wan does not correlate to the placement of the guidewire) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 9 instead calls for “[the] visible indicia on the proximal end [of the guidewire] to permit the proximal end to facilitate the placement of a stent member.”
With regard to applicant’s argument that the indicia on the guidewire disclosed by Wan does not correlate to the placement of a ureteral stent, or indicate the size of the ureteral stent needed by the patient, examiner respectfully disagrees.  As cited in the most recent Office action, in paragraphs [0011] and [0069-0071], Wan discusses the embodiment of Figures 8A-C, and in [0069] specifically states that “[t]he plurality of marker structures 876 may be visualized using standard visualization techniques…As such, the practitioner may use the guidewire 872 to measure the ureter 802 (e.g., the length of the ureter 802) or ureter 802 adjacent structures (e.g., the width of a portion of the kidney 816 to receive the first end 810). The practitioner may use the measurements to select a stent 800 exhibiting an appropriate length.” Additionally, in [0071], Wan specifically describes the method of use shown in Fig. 8C, and further states that “…the practitioner may measure the ureter 802 using the plurality of marker structure 876…the practitioner may measure ureter 802 adjacent structures, such as portions of the kidney 816… the practitioner may select an appropriately sized stent at least partially based on the measurements… [and the] practitioner may select the length using the measurements obtained.”  Accordingly, examiner maintains the position that Wan discloses indicia on the guidewire which correlates to, and indicates, the size of a ureteral stent needed by the patient.
.
In response to applicant's argument that Ayala would not be combined with Wan and that Ayala is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ayala is in the field of applicant’s endeavor; specifically, just like Wan, Ayala discloses systems and methods for introducing multiple medical devices over a guidewire having proximal and distal visual indicia.  Ayala also specifically refers to the procedure of delivering a stent to a target location within a patient’s body, throughout the disclosure and within the paragraphs (i.e. [0006-0006]; [0009]; [0011]; [0025]) cited by examiner in the most recent Office action.
In response to applicant's argument that Ayala does not disclose a ureteral guidewire with indicia on the guidewire to facilitate stent selection, the test for obviousness is not whether the features of a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The primary reference, Wan, already discloses a majority of the claimed invention (including a ureteral guidewire with indicia on the guidewire to facilitate stent selection), except for failing to explicitly disclose that the indicia are on the proximal end of the guidewire and that the indicia are configured to be visually seen by an unaided eye when the guidewire is in the patient.  The teachings of Ayala cure the deficiencies of Wan, and examiner maintains that it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of spaced indicia disclosed by Wan to be included along the proximal end of guidewire to be visually seen by an unaided eye during the procedure, similar to that disclosed by Ayala, in order to allow for the physician to utilize visually distinctive indicia that are readily viewable during the procedure, as suggested by Ayala in paragraphs [0016] and [0112].  

Claim Objections
5.	Claims 1 and 9 are objected to because of the following informalities:  
Claims 1 was amended to recite the limitation “…the visually indicia…” in lines 4-5; however, this is grammatically incorrect and should instead read as --…the visual indicia…--.  Additionally, in order to avoid lack of antecedent basis and clarity issues, “…and indicia on the proximal end…” should be amended to --…and a visual indicia on the proximal end…--. Accordingly, an amendment to “the indicia” in claims 2, 5, 7 and 8 will also have to be amended to --the visual indicia--.
Claim 9 recites “wherein the stents are elongated, relatively flexible, and tubular member having…” in lines 2-3, and appears to include grammatical errors. For the purpose of examination, this limitation will be interpreted as --wherein the stents are elongated, relatively flexible, and include a tubular member having…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In lines 5-9 of claim 9 the limitation “to facilitate the placement of a stent member having a size the stent member into the patient, wherein the indicia indicate a specific stent from the plurality of stents; the stent member receives the guidewire” is unclearly written and requires amending for clarity. For the purpose of examination, this claim limitation will be interpreted as --to facilitate the placement of a stent member into a patient, wherein the stent member has a specific stent size, wherein the indicia indicates the specific stent size from the plurality of stents; and the stent member receives the guidewire--.
Claims 10 and 11 are rejected for being dependent upon rejected base claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US PGPUB 2017/0173312).

8.	With regard to claim 13, Wan discloses method (Fig. 8C) for inserting a ureteral stent (800) into a ureter (802) in a patient (abstract; Figs. 8A, 8B) comprising: introducing into the ureter (802) a guidewire (872) having a visible indicia (plurality of market structures, 876; visualized through known/standard visualization techniques; [0069]) at the distal end (874) of the guidewire (872) into the patient ([0069]; step 877 of Fig. 8C), wherein the visible indicia (876) correlates with the height of a patient ([0068]; ureter length known to ne correlated to gender, height, and position of the kidneys), comparing the indicia (876) with respect to the patient (steps 881 and 883 of Fig. 8C), selecting a stent (800) from a plurality of varying sized stents based on the amount of guidewire (872) introduced into the patient as examined and as indicated by the indicia (876) on the guidewire (872; step 885 of Fig. 8C), advancing the selected stent (800) in the patient ([0070-0071]; steps 887 and 889 of Fig. 8C).

9	With regard to claim 14, Wan discloses the guidewire (872) is introduced into the ureter (802) of the patient and placed at a desired location between a bladder (818) and a kidney (816; step 879 of Fig. 8C).

10.	With regard to claim 16, Wan discloses the step of removing the guidewire (872) from the patient (final sentence of [0071]).

With regard to claim 17, Wan discloses that the physician inspects the guidewire (872) after introduction into the patient (steps 881 and 883 of Fig. 8C) so to determine the desired length of stent (800; [0011]; [0069-0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-5, 7, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ayala et al. (US PGPUB 2015/0011834).

With regard to claims 1 and 7, Wan discloses a ureteral guidewire (872) for receiving a stent member (800) for a patient having a height (abstract; Figs. 8A, 8B, 8C; [0011]), comprising a proximal end (not shown, cut away), a distal end (874), and indicia (876) on at least the distal end (874; Fig. 8B) to facilitate the selection of the stent member (800) from a plurality of stents (steps 883 and 885 of Fig. 8C), wherein the stent member (800) receives the guidewire (872) and the visual indicia (876) is configured to be visually seen by a physician (via known visualization techniques; [0069]) when the guidewire (872) is in the patient (Figs. 8A. 8B;), wherein the indicia correlates with a plurality of size of the stent member ([0070-0071]), wherein the distal end (874) is posited in the kidney (816), the proximal end (not shown, cut away) is visible (fully capable of being viewed by multiple known visualization means); and the visual indicia (876 other than at the distal-most end, 874) correlates to the length ([0011]; known length between each indicia) from the indicia (876) to a marker (876 at distal most end, 874) at the distal end (Fig. 8B).
	While Wan clearly discloses that the guidewire (872) has a plurality of indicia (876) along its body, having a known length between each of the indicia ([0011]), for aiding a physician to visualize (via known visualization techniques; [0069]) the indicia (876) and selecting a particular sized stent (800) based upon the indicia that is visualized ([0070-0071]), Wan fails to explicitly disclose that the indicia are located on the proximal end of the guidewire, and that the indicia are configured to be visually seen by an unaided eye when the guidewire is in the patient.
	However, Ayala discloses a system and method for introducing multiple medical devices (abstract; Figs. 44, 45A, 45B), wherein a guidewire (wire guide, 11) for receiving a dilator catheter (88; [0005-0006]; [0009]; [0011]; [0025]) for a patient, comprising a proximal end (proximal portion, 59), a distal end (distal tip, 25) and indicia (series of indicia, 134) on the proximal end (59) to permit the proximal end to facilitate accurate placement of a the dilator catheter member (88) at the treatment site ([0142]), and the indicia are visually seen by an unaided eye ([0016]; [0112]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of spaced indicia disclosed by Wan to be 

14.	With regard to claims 2 and 3, while Wan discloses that the plurality of indicia (876) include multiple bands (Figs. 8A, 8B) along the proximal end (as modified by Ayala, above), and Ayala discloses that the plurality of indicia (134) at the proximal end of the guidewire (11) are comprised of bands (150) that are greater than 1 cm (5 cm bands; [0140]; Fig. 50), Wan and Ayala fail to explicitly disclose that the multiple bands are 2 cm.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the multiple bands of indicia disclosed by Wan in view of Ayala to be 2 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, one having ordinary skill in the art would recognize that the width of the bands of indicia has a direct effect on a clinician’s ability to view the indicia, as well as a physician’s ability to accurately determine the correct stent size based upon the indicia band being read - if the band is too small, it may be tough to for the physician to view; and if the band is too thick, it may not give an accurate enough depiction of which stent size would be best for the patient.

With regard to claim 4, Wan discloses a guidewire (872), and guidewires are well-known in the art to be formed of metallic wire.
	Further, Ayala discloses that the guidewire (11) is a metallic wire ([0119]; i.e. nitinol).

16.	With regard to claims 5, 8 and 18, Wan fails to explicitly disclose that the visible indicia includes multiple colors.
	However, Ayala discloses that the plurality of indicia (134) of the guidewire (11) includes multiple colors (yellow, orange, red; [0112]; [0026]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of indicia disclosed by Wan to include multiple colors, similar to that disclosed by Ayala, in order to provide a more discerning indication between the different bands of indicia, as suggested by Ayala in paragraph [0112]; allowing a physician to more readily determine which size stent is necessary by color-code.

17.	With regard to claim 19, Wan discloses that the marker (876 at the distal end, 874) is a radiopaque marker ([0069]; Fig. 8B).

18.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Ayala in view of Whitmore, III (US PGPUB 2001/0053936).

19.	With regard to claim 9, Wan discloses a guidewire (872) and ureteral stent (800) system (abstract; [0011]; Figs. 8A, 8B, 8C), comprising a. a plurality of ureteral stents (800) of varying sizes ([0071]), wherein the stents (800) are elongated, relatively flexible (fully capable of flexing), and include a tubular member (elongated member, 704); and b. a guidewire (872) having a proximal end (cut away, not shown), a distal end (874), and visible indicia on at least the distal end (874; Fig. 8B) to facilitate the 
	While Wan clearly discloses that the guidewire (872) has a plurality of indicia (876) along its body, having a known length between each of the indicia ([0011]), for aiding a physician to visualize ([0069]) the indicia (876) and selecting a particular sized stent (800) based upon the indicia that is visualized ([0070-0071]), Wan fails to explicitly disclose that the indicia are on the proximal end of the guidewire.
	However, Ayala discloses a system and method for introducing multiple medical devices (abstract; Figs. 44, 45A, 45B), wherein a guidewire (wire guide, 11) for receiving a dilator catheter (88; [0005-0006]; [0009]; [0011]; [0025]) for a patient, comprising a proximal end (proximal portion, 59), a distal end (distal tip, 25) and indicia (series of indicia, 134) on the proximal end (59) to permit the proximal end to facilitate accurate placement of a the dilator catheter member (88) at the treatment site ([0142]), and the indicia are visually seen by an unaided eye ([0016]; [0112]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the plurality of spaced indicia disclosed by Wan to be included along the proximal end of guidewire to be visually seen by the physician during the procedure, similar to that disclosed by Ayala, in order to allow for the physician to utilize visually distinctive indicia that are readily viewable during the procedure, as suggested by Ayala in paragraphs [0016] and [0112]. Further, Wan suggests that the indicia are to be visualized by known/standard visualization techniques in paragraph [0069], and one having ordinary skill in the art would recognize that by utilizing the indicia along the entire length of the guidewire, the indicia located outside of the patient’s body on the guidewire’s proximal end can be utilized to calculate patient physiological dimensions and determine an appropriate size/length of stent, similar to the calculation/determination methods disclosed by Wan in paragraphs [0070-0071].
However, Wan and Ayala silent in regard to the tubular member of the stent having at least one drainage opening extending through a wall thereof.

	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the stent disclosed by Wan in view of Ayala to include at least one drainage opening extending through its walls, similar to that disclosed by Whitmore, in order to increase drainage of urine through the stent and into the bladder, as suggested by Whitmore in paragraph [0038].

20.	With regard to claims 10 and 11, Wan discloses that the plurality of indicia (876) include multiple bands (Figs. 8A, 8B) along the proximal end (as modified by Ayala, above), and Ayala discloses that the plurality of indicia (134) at the proximal end of the guidewire (11) are comprised of bands (150) that are greater than 2 cm (5 cm bands; [0140]; Fig. 50).
	Additionally, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the multiple bands of indicia disclosed by Wan in view of Ayala to be greater than 2 cm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art would recognize that the width of the bands of indicia has a direct effect on a clinician’s ability to view the indicia, as well as a physician’s ability to accurately determine the correct stent size based upon the indicia band being read - if the band is too small, it may be tough to for the physician to view; and if the band is too thick, it may not give an accurate enough depiction of which stent size would be best for the patient.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781